Exhibit 10.25
Execution Version
(BANK OF AMERICA LOGO) [w76203w7620301.gif]
October 5, 2009
Watson Wyatt Worldwide, Inc.
901 North Glebe Road
Arlington, Virginia 22203

Attention:   John J. Haley, President and Chief Executive Officer
Roger F. Millay, Vice President and Chief Financial Officer

Towers, Perrin, Forster & Crosby, Inc.
One Stamford Plaza
263 Tresser Boulevard
Stamford, Connecticut 06901

Attention:   Mark Mactas, Chief Executive Officer and Chairman of the Board
Bob Hogan, Chief Financial Officer

Re:   $500,000,000 Senior Credit Facility — Commitment Letter

Ladies and Gentlemen:
You have advised each of Bank of America, N.A. (“Bank of America”), Banc of
America Securities LLC (“BAS”), PNC Bank, National Association (“PNC”) and PNC
Capital Markets, LLC (“PNCCM”; together with Bank of America, BAS and PNC, “we”,
“us” or the “Commitment Parties”) that Watson Wyatt Worldwide, Inc. (formerly
Watson Wyatt & Company Holdings), a Delaware corporation (“Watson Wyatt”), and
Towers, Perrin, Forster & Crosby, Inc., a Pennsylvania corporation (“Towers
Perrin” and together with Watson Wyatt, “you”) intend to form a new holding
company, Towers Watson & Co. (prior to the effectiveness of the Merger (as
hereinafter defined), Jupiter Saturn Holding Company), a Delaware corporation
(“Newco”), to effect a merger of Watson Wyatt and Towers Perrin through one or
more merger subsidiaries (such transaction, the “Merger”). You have also advised
the Commitment Parties that you intend to (a) refinance (i) all indebtedness of
Watson Wyatt under that certain Amended and Restated Revolving Credit Agreement
dated as of July 11, 2005, among Watson Wyatt & Company, as borrower, the
lenders party thereto and SunTrust Bank, as administrative agent, and (ii) all
indebtedness of Towers Perrin under that certain Credit Agreement dated as of
November 8, 2006, among Towers Perrin, as borrower, the lenders party thereto
and PNC, as administrative agent (such refinancings, the “Debt Retirement”),
(b) finance the costs and expenses of the Transaction (as hereinafter defined)
and certain other costs and expenses, (c) finance payments to retiring
shareholders related to the Merger, (d) finance the repurchase of shares of
capital stock of Watson Wyatt, Towers Perrin and Newco, (e) finance acquisitions
permitted by the definitive loan documentation for the Senior Credit Facility
(as hereinafter defined), (f) repay the Senior Subordinated Notes (as
hereinafter defined), and (g) finance ongoing working capital and other general
corporate purposes of Newco and its subsidiaries after consummation of the
Merger from the following sources (and that no financing will be required in
connection with the Merger other than the financing described herein): (i) a new
senior revolving credit facility to Newco of up to $500,000,000, subject to an
increase option of an additional amount up to $150,000,000 (the “Senior Credit
Facility”) and (ii) the issuance by Newco of up to $200,000,000 in senior
subordinated unsecured notes due within one year of the issuance thereof (the
“Senior Subordinated Notes”). The Merger, the entering into and funding of the
Senior Credit Facility, the Debt Retirement, the issuance and sale of the Senior
Subordinated Notes, and all related transactions are hereinafter collectively
referred to as the “Transaction.”

1



--------------------------------------------------------------------------------



 



     1. In connection with the foregoing, (a) Bank of America is pleased to
offer its commitment to lend up to $75,000,000 of the Senior Credit Facility and
to act as the sole and exclusive administrative agent (in such capacity, the
“Administrative Agent”) for the Senior Credit Facility, (b) PNC is pleased to
offer its commitment to lend up to $75,000,000 of the Senior Credit Facility,
(c) PNCCM is pleased to advise you of its willingness to act as the sole and
exclusive syndication agent for the Senior Credit Facility and (d) BAS and PNCCM
are pleased to advise you of their willingness to use their best efforts, as
joint lead arrangers (each in such capacity, an “Arranger”) for the Senior
Credit Facility, to form a syndicate of financial institutions and institutional
lenders (including Bank of America and PNC, in each case, at the commitment
levels in the foregoing clauses (a) and (b)) (collectively, the “Lenders”)
acceptable to you, for the Senior Credit Facility, subject in the case of each
of clauses (a), (b), (c) and (d) to the terms and conditions set forth in this
letter and in the in the Summary of Terms and Conditions attached as Exhibit A
hereto and incorporated herein by this reference (the “Summary of Terms” and,
together with this letter agreement, the “Commitment Letter”; all capitalized
terms used and not otherwise defined herein shall have the same meanings as
specified therefor in the Summary of Terms).
     2. To carry out their respective commitments and undertakings hereunder,
each of the Commitment Parties reserves the right to engage the services of its
other affiliates to furnish the services, and to perform the obligations,
contemplated hereby. You further agree that upon your acceptance of the
commitments contained herein and continuing through the termination of this
Commitment Letter, you will not solicit, initiate or enter into any discussions
in respect of, any offering, placement or arrangement of any competing
facilities for Newco or any of its proposed subsidiaries (all references herein
to subsidiaries of Newco shall be deemed to refer to Watson Wyatt, Towers Perrin
and their respective direct and indirect subsidiaries) with respect to the
matters addressed in this Commitment Letter, and will refrain from engaging in
any additional debt financings for the Transaction (in each case, other than the
Senior Subordinated Notes).
     3. BAS and PNCCM intend to commence syndication efforts promptly upon your
acceptance of this Commitment Letter and the Fee Letters (as hereinafter
defined). Each of you agree to actively assist, and to cause Newco following its
formation to assist, BAS and PNCCM in achieving a syndication of the Senior
Credit Facility that is reasonably satisfactory to them. Such assistance shall
include, but will not be limited to, (a) your providing and causing your
advisors (subject to attorney-client and other privilege doctrines) to provide
(and to cause Newco (following its formation) or its advisors (subject to
attorney-client and other privilege doctrines) to provide) us and the Lenders
upon request with all information reasonably deemed necessary by us to complete
syndication, including, but not limited to, information and evaluations prepared
by or on your behalf (or by Newco or on its behalf) in connection with the
Transaction (including the Projections (as hereinafter defined), the
“Information”); (b) assistance in the preparation of an Information Memorandum
and other materials to be used in connection with the syndication of the Senior
Credit Facility and the other elements of the Transaction (collectively with the
Summary of Terms, the “Information Materials”); (c) your using commercially
reasonable efforts to ensure that the syndication efforts benefit materially
from your existing lending relationships and existing banking relationships; and
(d) otherwise assisting us in our syndication efforts, including by making your
officers and advisors (and to cause Newco following its formation to make its
officers and advisors) available upon prior written notice and during normal
business hours to attend and make presentations regarding the business and
prospects of Newco and its subsidiaries, as appropriate, at one or more meetings
of prospective Lenders. You hereby agree that the Information Memorandum to be
used in connection with the syndication of the Senior Credit Facility shall be
completed at least 30 days prior to the Closing Date.
     4. The commitments and undertakings of the Commitment Parties hereunder are
subject to the satisfaction of each of the following conditions precedent in a
manner acceptable to the Commitment Parties: (a) the accuracy and completeness
in all material respects of all representations that you and your

2



--------------------------------------------------------------------------------



 



affiliates make to the Commitment Parties and your compliance in all material
respects with the terms of this Commitment Letter and the Fee Letters; (b) prior
to and during the syndication of the Senior Credit Facility there shall be no
competing offering, placement or arrangement of any debt securities or bank
financing by or on behalf of either of you or any of your respective
subsidiaries or Newco or any of its subsidiaries (other than the Senior
Subordinated Notes); (c) the negotiation, execution and delivery of definitive
documentation for the Senior Credit Facility consistent with the Summary of
Terms and otherwise satisfactory to the Commitment Parties; (d) no change,
occurrence or development shall have occurred or become known to the Commitment
Parties since (i) in the case of Watson Wyatt and its subsidiaries, June 30,
2009, (ii) in the case of Towers Perrin and its subsidiaries, June 30, 2009, or
(iii) in the case of Newco and its subsidiaries, the date of the formation of
Newco, that has had or could reasonably be expected to have a Material Adverse
Effect (as defined in the Summary of Terms); and (e) commitments shall have been
received (and are in effect) from Lenders (other than Bank of America and PNC)
for at least $200,000,000 of the Senior Credit Facility substantially on the
terms and conditions referred to herein and in the Summary of Terms. Any waiver
of the conditions set forth in “Conditions Precedent to Closing” and “Conditions
Precedent to Funding” in the Summary of Terms must be approved by each of Bank
of America and PNC.
     5. It is understood and agreed that the Arrangers will manage and control
all aspects of the syndication in consultation with you, including decisions as
to the selection of prospective Lenders and any titles offered to proposed
Lenders, when commitments will be accepted and the final allocations of the
commitments among the Lenders. It is understood that no Lender participating in
the Senior Credit Facility will receive compensation from you in order to obtain
its commitment, except on the terms contained herein and in the Summary of Terms
and the Fee Letters.
     6. You represent, warrant and covenant that (a) all financial projections
concerning Watson Wyatt, Towers Perrin and their respective subsidiaries that
have been or are hereafter made available to us or the Lenders by you or any of
your representatives (or on your or their behalf) or by Newco or any of its
subsidiaries or representatives (or on their behalf) (the “Projections”) have
been or will be prepared in good faith based upon reasonable assumptions and
(b) all Information, other than Projections and general market and/or industry
information, which has been or is hereafter made available to us or the Lenders
by you or any of your representatives (or on your or their behalf) or by Newco
or any of its subsidiaries or representatives (or on their behalf) in connection
with any aspect of the Transaction, as and when furnished, is and, in the case
of Information furnished after the date hereof, will be complete and correct in
all material respects and does not and will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained therein not misleading. You agree to furnish us with
further and supplemental Information from time to time until the Funding Date so
that the representation, warranty and covenant in the immediately preceding
sentence are correct on the Funding Date as if the Information were being
furnished, and such representation, warranty and covenant were being made, on
such date. In issuing this commitment, in arranging and syndicating the Senior
Credit Facility and in making the undertakings contained herein, the Commitment
Parties are and will be using and relying on the Information without independent
verification thereof.
     7. You acknowledge that the Commitment Parties on your behalf will make
available Information Materials to the proposed syndicate of Lenders by posting
the Information Materials on IntraLinks or another similar electronic system. In
connection with the syndication of the Senior Credit Facility, unless the
parties hereto otherwise agree in writing, you shall be under no obligation to
provide Information Materials suitable for distribution to any prospective
Lender (each, a “Public Lender”) that has personnel who do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to Watson Wyatt, Towers Perrin, Newco,
their respective affiliates or any other entity, or the respective securities of
any of the foregoing. You agree, however, that the definitive credit
documentation will contain provisions concerning Information

3



--------------------------------------------------------------------------------



 



Materials to be provided to Public Lenders and the absence of MNPI therefrom.
Prior to distribution of Information Materials to prospective Lenders, you shall
provide us with a customary letter authorizing the dissemination thereof.
     8. By executing this Commitment Letter, you agree to reimburse us from time
to time on demand for all reasonable and documented out-of-pocket fees and
expenses (including, but not limited to, (a) the reasonable and documented fees,
out-of-pocket disbursements and other charges of McGuireWoods LLP, as counsel to
BAS and the Administrative Agent, and of special and local counsel to the
Lenders retained by BAS or the Administrative Agent, (b) actual, reasonable and
documented out-of-pocket due diligence expenses and (c) CUSIP fees for
registration with the Standard & Poor’s CUSIP Service Bureau), in each case,
incurred by us in connection with the negotiation of the Senior Credit Facility,
the syndication thereof and the preparation of the definitive documentation
therefor, and with any other aspect of the Transaction. You shall also pay all
documented out-of-pocket costs and expenses of each of the Commitment Parties
(including, without limitation, the reasonable documented out-of-pocket fees and
disbursements of counsel) incurred in connection with the enforcement of any of
its rights and remedies hereunder.
     9. You agree to indemnify and hold harmless each Commitment Party, each
Lender and each of their affiliates and their respective officers, directors,
employees, agents, advisors and other representatives (each an “Indemnified
Party”) from and against (and will reimburse each Indemnified Party as the same
are incurred for) any and all claims, damages, losses, liabilities and
documented out-of-pocket fees and expenses (including, without limitation, the
reasonable fees, disbursements and other charges of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (a) any aspect of the
Transaction or any similar transaction and any of the other transactions
contemplated thereby or (b) the Senior Credit Facility, or any use made or
proposed to be made with the proceeds thereof, except to the extent such claim,
damage, loss, liability or expense is found in a final, nonappealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence, willful misconduct or breach in bad faith of this
Commitment Letter or the Senior Credit Facility. In the case of an
investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by you, your equity holders or creditors or
an Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not any aspect of the Transaction is consummated. You
also agree that no Indemnified Party shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to you or your subsidiaries or
affiliates or to your or their respective equity holders or creditors arising
out of, related to or in connection with any aspect of the Transaction, except
to the extent of direct, as opposed to special, indirect, consequential or
punitive, damages determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence, willful misconduct or breach in bad faith of this Commitment Letter
or the Senior Credit Facility. Notwithstanding any other provision of this
Commitment Letter, no Indemnified Party shall be liable for any damages arising
from the use by others of information or other materials obtained through
electronic telecommunications or other information transmission systems
authorized by you hereunder, other than for direct or actual damages resulting
from the gross negligence or willful misconduct of, or breach in bad faith of
this Commitment Letter or the Senior Credit Facility by, such Indemnified Party
as determined by a final and nonappealable judgment of a court of competent
jurisdiction.
     10. This Commitment Letter and the fee letter among you and the Commitment
Parties of even date herewith (the “Joint Fee Letter”), the fee letter among
you, Bank of America and BAS of even date herewith (the “Agent Fee Letter”) and
the fee letter among you, PNC and PNCCM of even date

4



--------------------------------------------------------------------------------



 



herewith (the “Syndication Fee Letter”, and together with the Joint Fee Letter
and the Agent Fee Letter, the “Fee Letters”) and the contents hereof and thereof
are confidential and, except for disclosure hereof or thereof on a confidential
basis to your affiliates, accountants, attorneys and other professional advisors
retained by you in connection with the Transaction or as otherwise required by
law, may not be disclosed in whole or in part to any person or entity without
our prior written consent; provided, however, it is understood and agreed that
you may disclose this Commitment Letter but not the Fee Letters (a) on a
confidential basis to the board of directors and advisors of each of you in
connection with their consideration of the Transaction, and (b) after your
acceptance of this Commitment Letter and the Fee Letters, in filings with the
Securities and Exchange Commission and other applicable regulatory authorities
and stock exchanges and pursuant to the request of any regulatory body or any
legal process or as may otherwise be required by applicable law. The Commitment
Parties hereby notify you that pursuant to the requirements of the USA PATRIOT
Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”),
each of them is required to obtain, verify and record information that
identifies you, which information includes your name and address and other
information that will allow Bank of America, BAS, PNC and PNCCM, as applicable,
to identify you in accordance with the Act.
     11. You acknowledge that the Commitment Parties or their respective
affiliates may be providing financing or other services to parties whose
interests may conflict with yours. Each of the Commitment Parties agree that
they will not furnish confidential information obtained from you to any of their
other customers and that they will treat confidential information relating to
you, Newco and your and their respective affiliates with the same degree of care
as they treat their own confidential information. The Commitment Parties further
advise you that they will not make available to you confidential information
that they have obtained or may obtain from any other customer. In connection
with the services and transactions contemplated hereby, you agree that the
Commitment Parties are permitted to access, use and share with any of their bank
or non-bank affiliates, agents, advisors (legal or otherwise) or representatives
any information concerning you, Newco or any of your or its respective
affiliates that is or may come into the possession of the Commitment Parties or
any of such affiliates.
     12. In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (a) (i) the arranging and other services described herein
regarding the Senior Credit Facility are arm’s-length commercial transactions
between you and your affiliates, on the one hand, and the Commitment Parties, on
the other hand, (ii) you have consulted your own legal, accounting, regulatory
and tax advisors to the extent you have deemed appropriate, and (iii) you are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transaction contemplated hereby; (b) (i) each of the
Commitment Parties has been, is, and will be acting solely as a principal and,
except as otherwise expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for you,
any of your affiliates or any other person or entity and (ii) none of the
Commitment Parties has any obligation to you or your affiliates with respect to
the transaction contemplated hereby except those obligations expressly set forth
herein; and (c) the Commitment Parties and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
yours and those of your affiliates, and the Commitment Parties have no
obligation to disclose any of such interests to you or your affiliates. To the
fullest extent permitted by law, you hereby waive and release any claims that
you may have against any of the Commitment Parties with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated by this Commitment Letter.
     13. The provisions of paragraphs 8 through 12 and 15 of this Commitment
Letter shall remain in full force and effect regardless of whether any
definitive documentation for the Senior Credit Facility shall be executed and
delivered, and notwithstanding the termination of this Commitment Letter or any
commitment or undertaking hereunder.

5



--------------------------------------------------------------------------------



 



     14. This Commitment Letter and the Fee Letters may be executed in
counterparts which, taken together, shall constitute an original. Delivery of an
executed counterpart of this Commitment Letter or the Fee Letters by telecopier,
facsimile or other electronic transmission (including .PDF) shall be effective
as delivery of a manually executed counterpart thereof.
     15. This Commitment Letter and the Fee Letters shall be governed by, and
construed in accordance with, the laws of the State of New York. Each of you and
us hereby irrevocably waives any and all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Commitment Letter, the Fee Letters, the
Transaction and the other transactions contemplated hereby and thereby or the
actions of the Commitment Parties in the negotiation, performance or enforcement
hereof. The commitments and undertakings of the Commitment Parties may be
terminated by us if you fail to perform your obligations under this Commitment
Letter or the Fee Letters on a timely basis.
     16. This Commitment Letter and the Fee Letters embody the entire agreement
and understanding among the Commitment Parties, you, Newco and your and its
affiliates with respect to the Senior Credit Facility and supersedes all prior
agreements and understandings relating to the specific matters hereof. However,
please note that the terms and conditions of the commitments and undertakings of
the Commitment Parties hereunder are not limited to those set forth herein or in
the Summary of Terms. Those matters that are not covered or made clear herein or
in the Summary of Terms or the Fee Letters are subject to mutual agreement of
the parties. No party has been authorized by the Commitment Parties to make any
oral or written statements that are inconsistent with this Commitment Letter.
     17. This Commitment Letter is not assignable by you without our prior
written consent and is intended to be solely for the benefit of the parties
hereto and the Indemnified Parties.
     18. This Commitment Letter and all commitments and undertakings of the
Commitment Parties hereunder will expire at 5:00 p.m. (New York City time) on
October 5, 2009 unless you execute this Commitment Letter and the Joint Fee
Letter and return them to the Arrangers, the Agent Fee Letter to Bank of
America, and the Syndication Fee Letter to PNCCM, prior to that time whereupon
this Commitment Letter and each of the Fee Letters (each of which may be
executed in one or more counterparts) shall become binding agreements.
Thereafter, this commitment and undertaking will expire on the earliest of
(a) February 26, 2010, unless the Closing Date occurs on or prior thereto,
(b) the closing of the Merger without the use of the Senior Credit Facility and
(c) the date the Merger Agreement is terminated or declared terminated by either
Watson Wyatt or Towers Perrin in any manner, whether or not in accordance with
the terms thereof.
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



We are pleased to have the opportunity to work with you in connection with this
important financing.

          Very truly yours,    
 
        BANK OF AMERICA, N.A.    
 
       
By:
  /s/ William S. Rowe
 
Name: William S. Rowe    
 
  Title: Senior Vice President    
 
        BANC OF AMERICA SECURITIES LLC    
 
       
By:
  /s/ Andrew M. Hensley
 
Name: Andrew M. Hensley    
 
  Title: Principal    
 
        PNC BANK, NATIONAL ASSOCIATION    
 
       
By:
  /s/ Denise D. Killen
 
Name: Denise D. Killen    
 
  Title: Senior Vice President    
 
        PNC CAPITAL MARKETS, LLC    
 
       
By:
  /s/ Jeff Doherty
 
Name: Jeff Doherty    
 
  Title: Managing Director    
 
        ACCEPTED AND AGREED TO     AS OF THE DATE FIRST ABOVE WRITTEN:    
 
        WATSON WYATT WORLDWIDE, INC.    
 
       
By:
  /s/ Roger F. Millay
 
Name: Roger F. Millay    
 
  Title: Vice President & Chief Financial Officer    
 
        TOWERS, PERRIN, FORSTER & CROSBY, INC.    
 
       
By:
  /s/ Robert Hogan
 
Name: Robert Hogan    
 
  Title: Chief Financial Officer    

7